OFFICE    OF THE ATTORNEY     GENERAL   OF TEXAS
                                AUSTIN




    HonorableRobert H, rood
    Comlttee to Inrostlgate Rentals
    EOWO Of RepreSentatiVMI
    Austin, Texas
    Dear Sir:




                                                   th reference to
    the   ab:ve   matte
\   attontlon, but
    iw mg attention                         not before this besn
    nnsneree.
                                            ladlctloathe Lt&~~aturs
                                            fuadr,alloostsd to this




                                            yours very truly